DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 16. Claim 1 includes a mounting apparatus for securing a device to a flat monitor comprising: a primary panel with an inner surface, an outer surface, an upper edge and a lower edge; at least one base panel emanating in a perpendicular fashion from the lower edge and the inner surface of the primary panel, said base panel has an inner surface, an outer surface, a pair of side edges, a back edge and a front edge, wherein the back edge being secured to the lower edge of the primary panel; an angled panel secured to the front edge of at least one base panel, wherein the angle of alignment between the base panel and the angled panel is between 45 degrees and 90 degrees; an upper panel, wherein the upper panel is secured by its front edge to the top edge of the primary panel at an angle substantially perpendicular to the primary panel; and a hanging panel, wherein the hanging panel is secured by its upper edge to the back edge of the upper panel at an angle substantially perpendicular to the upper panel and substantially parallel to the primary panel in combination with all other elements of the base claim. Claims 2-15 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 16 includes a mobile workstation comprising: a device; a computer laptop, wherein the laptop is housed in a case, the case comprising a top lid hinged to a bottom base, wherein the top lid portion further comprises a flat screen monitor, the monitor has a screen side, wherein the screen side is positioned in the top lid such that it faces the interior of the case; wherein the bottom base further comprises a keyboard, wherein the keyboard is positioned such that the keys of the keyboard face the interior of the case; an apparatus that physically attaches the device to the top lid section of the laptop; Wherein the apparatus comprises: a primary panel with an inner surface, an outer surface, an upper edge and a lower edge; at least one base panel emanating in a perpendicular fashion from the lower edge and the inner surface of the primary panel, said base panel has an inner surface, an outer surface, a pair of side edges, a back edge and a front edge, wherein the back edge being secured to the lower edge of the primary panel; an angled panel secured to the front edge of at least one base panel, wherein the angle of alignment between the base panel and the angled panel is between 45 degree and 90 degrees; a pair of side panels; said side panels each being secured to the primary panel at one side edge and to the outer panel on the opposite side edge; a pair of arm; said arm panels each being secured to the primary panel at one side such that the arm panels are generally perpendicular to the primary panel, the hanging panel; said arm panels are generally the same width from one side edge to the other as a base panel from the front edge to the back edge a pocket used to encase the device, wherein the pocket is located in the space between the primary panel, at least one base panel, the angled panel, the pair of arm panels and the pair of side panels; an upper panel, wherein the upper panel is secured by its front edge to the top edge of the angled panel at an angle substantially perpendicular to the primary panel; and a hanging panel, wherein the hanging panel is secured by its upper edge to the back edge of the upper panel at an angle substantially perpendicular to the upper panel and substantially parallel to the primary panel; wherein the device is positioned in the pocket of the apparatus; and the apparatus is attached to the top lid portion of the case of the laptop; wherein the upper panel is positioned on the top edge of the lid portion of the laptop case and the hanging portion is parallel to the face of the monitor, and the primary panel is parallel to the top portion and wherein the device is positioned within the pocket of the apparatus in combination with all other elements of the base claim. Claims 17-18 are all dependent upon claim 16 and are considered to be allowable at least for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841